Judgments in these cases were reversed by this court and the complaints dismissed [267 App. Div. 849]. The actions originated in the Albany City Court and resulted in judgments in favor of the plaintiffs which were affirmed by the County Court. An appeal on consent [267 App. Div. 927] was taken from the decision of this court to the Court of Appeals. The judgments were there reversed and the " actions remitted t.o the Appellate Division for determination upon the questions of fact raised in that court” [294 N. Y. 159, 162], The former judgments of the Appellate Division in these actions are reversed and the judgments of the City and County Courts are affirmed on the facts and the verdicts reinstated, with costs to the respondents in all courts. All concur, except Hill, P. J., .who dissents upon the ground that the undisputed evidence shows that the act of the police official of the City of Albany was the sole cause of plaintiffs’ injuries and damage. The evidence establishes that defendant exercised reasonable care in view of the instructions that he had given to his son. I look in vain for the proof that Central Avenue in the city of Albany at the point involved is “ a busy thoroughfare